Citation Nr: 0307285	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  99-10 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC), to include service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents' Educational Assistance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel





INTRODUCTION

The veteran served on active duty in the military from April 
1942 to January 1946.  He died in May 1997.  The appellant is 
his widow.  She appealed to the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision by the RO, which 
determined that she was not entitled to service connection 
for the cause of his death and to Dependents' Educational 
Assistance.

When notifying her of that decision later in March 1998, the 
RO also indicated the appellant was not entitled to accrued 
benefits, either.


REMAND

The appellant contends that the veteran died from conditions 
related to his service in the military-namely, his 
hypertension and bronchitis.

In February 1997, prior to his death, the veteran filed a 
claim for a higher (i.e., increased) rating for his right 
inguinal hernia-rated as 10 percent disabling.  That was his 
only established service-connected disability.  He also 
mentioned that he wanted to "reopen" claims and receive 
higher ratings for other disabilities, including his arterial 
hypertension.  And he also said that he had heart disease 
secondary to his hypertension.  He apparently was under the 
impression that his hypertension was already service 
connected.  But according to a December 1972 rating decision, 
it was not, although the letter that apprised him of that 
decision mistakenly told him that it was.




In response to his February 1997 claims, the RO obtained the 
veteran' most recent VA treatment records from 1996 and early 
1997.  The RO also scheduled him for VA compensation 
examinations, but the examinations were cancelled because he 
reportedly had withdrawn his claims.  There is no written 
statement in his claims file (c-file), however, confirming 
that was his intent.  See 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2002).

The veteran died in May 1997, before the RO had decided his 
pending claims.  And according to his certificate of death, 
he died from cardiopulmonary arrest due to or as a 
consequence of lobar pneumonia due to or as a consequence of 
chronic bronchitis.

The widow-appellant subsequently filed a claim in November 
1997 for DIC (on VA Form 21-534), alleging she was entitled 
to service connection for the cause of the veteran's death.  
She also submitted a copy of the claims (on VA Form 21-4138) 
that he had filed in February 1997, just prior to his death, 
for a higher rating for his right inguinal hernia and for, 
among other conditions, his arterial hypertension.

A claim for DIC by a surviving spouse is deemed to include a 
claim for accrued benefits.  See 38 C.F.R. §§  3.152, 
3.1000(c) (2002).  Furthermore, this claim was filed within 
one year of the veteran's death.  38 U.S.C.A. § 5121(c); 
38 C.F.R. § 3.1000(c).  And although the RO's March 1998 
letter notifying the widow-appellant that her claim for DIC 
was denied, also indicated that she was not entitled to 
accrued benefits, either, there was no actual rating decision 
concerning the claim for accrued benefits to explain why she 
was not entitled to this benefit.  The RO only summarily 
stated in its March 1998 letter that her claim was denied 
because VA did not owe her late husband veteran any money 
when he died.




But even assuming the notice about the accrued benefits claim 
was sufficient, it does not appear the RO obtained all of the 
veteran's relevant VA treatment records before deciding that 
claim.  When submitting his claim in February 1997, the 
veteran indicated that he had received ongoing VA treatment 
up until November 1996.  But as alluded to above, only his 
records from 1996 and early 1997 were obtained.  In Hayes v. 
Brown, 4 Vet. App. 353, 360-61 (1993), it was held that 
relevant VA medical records are considered to be 
"constructively" in the c-file at the date of death-
although they may not be physically in the c-file.  There was 
a similar holding about constructive notice of existing VA 
medical records in another precedent case, Bell v. Derwinski, 
2 Vet. App. 611 (1992).  So the additional VA medical 
treatment records mentioned must be obtained and considered 
in connection with the claim for accrued benefits, 
particularly since the widow-appellant's representative made 
arguments tantamount to accrued benefits (for the chronic 
bronchitis listed on the certificate of death) when recently 
submitting a statement in March 2003.

Since the claim for accrued benefits is inextricably 
intertwined with the claims currently on appeal-for DIC and 
Dependents' Educational Assistance, consideration of these 
latter claims must be deferred until completing the 
development and consideration concerning the claim for 
accrued benefits.  This, in turn, will avoid piecemeal 
adjudication of these claims.  See Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996).



Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain all of the 
medical records concerning the treatment 
the veteran received at the Manhattan VA 
Medical Center (VAMC) up until November 
1996.  [Note:  the records that were 
obtained primarily concern the treatment 
he received after that month up until his 
death in May 1997.]  So the earlier 
records need to be obtained, too.

2.  The RO should then review the widow-
appellant's claim for accrued benefits, 
with reference to the arguments made by 
her representative in the statement 
recently submitted in March 2003.  And 
the RO must appropriately notify her of 
the decision concerning this additional 
claim and, if denied, give her an 
opportunity to appeal this claim to the 
Board.

3.  The other, inextricably intertwined, 
claims for DIC cause of death and 
Dependents' Educational Assistance should 
be addressed in an appropriate 
Supplemental Statement of the Case (SSOC) 
if, as a result of the above development, 
additional evidence is obtained 
concerning these claims.  The widow-
appellant also must be given time to 
respond to the SSOC.

Thereafter, if indicated, the case should be returned to the 
Board for further appellate consideration.  The widow-
appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
Board expresses its gratitude in advance to the RO for its 
assistance in completing the above development, and we trust 
that it will attend to this development in an expeditious 
manner.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

